Opinion filed February 28, 2008 











 








 




Opinion filed February 28,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00021-CV
                                                    __________
 
                                        LINDA B. COOK, Appellant
 
                                                             V.
 
                          CITIBANK
(SOUTH DAKOTA) N.A., Appellee
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                    Montgomery
County, Texas
 
                                          Trial
Court Cause No. 07-03-02233-CV
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
trial court signed the judgment on October 23, 2007.  A motion for new trial
was not filed.  Appellant filed her notice of appeal on November 26, 2007,
thirty-four days after the date the judgment was signed.  We dismiss the
appeal.




Pursuant
to Tex. R. App. P. 26.1,
appellant=s notice of
appeal was due to be filed within thirty days of the date the judgment was
signed.  Appellant has not filed a motion for extension of time pursuant to Tex. R. App. P. 26.3 or provided a
reasonable explanation for the failure to timely perfect an appeal.  Verburgt
v. Dorner, 959 S.W.2d 615 (Tex. 1997).  Moreover, an affidavit of inability
to pay costs was not filed pursuant to Tex.
R. App. P. 20.1, and both the clerk of the trial court and the court
reporter have informed this court in writing that appellant has failed to pay
or make arrangements to pay for the appellate record.  Appellant has further
failed to respond to our letter of January 29, 2008, directing her to provide
not only proof of designations of and payments for the appellate records but
also payment of the required filing fee.
The
appeal is dismissed.  Tex. R. App. P.
42.1.
 
PER CURIAM
 
February 28,
2008                                                                                           
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.